Citation Nr: 0524810	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-10 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left knee injury with degenerative arthritis, rated as 20 
percent disabling, prior to October 15, 2003.

2.  Entitlement to an increased evaluation for residuals of a 
left knee injury with degenerative arthritis, rated as 60 
percent disabling, from October 15, 2003.

3.  Entitlement to service connection for right hip avascular 
necrosis and degenerative changes as secondary to left knee 
disability.

4.  Entitlement to service connection for left hip 
degenerative changes as secondary to left knee disability.  

5.  Entitlement to service connection for postoperative 
degenerative disc disease of the lumbar spine as secondary to 
left knee disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served a period of active duty in the Army from 
January 1943 to January 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein the RO denied entitlement to 
increased evaluation and continued the veteran's left knee 
disability rating of 20 percent assigned under Diagnostic 
Code 5257.  In addition, the RO denied the veteran's claims 
for entitlement to service connection for back and bilateral 
hip disabilities as secondary to his service-connected knee 
disability in the December 2001 rating decision.  

The veteran had a personal hearing with a hearing officer at 
the RO in October 2003.  In addition, the veteran withdrew 
his request for a Travel Board hearing at the RO with a Judge 
from the Board in an April 2005 statement.  A May 2005 letter 
from a family member appeared to raise the possibility that 
the veteran did want a hearing before the Board, but a report 
of contact in August 2005 clarified that the veteran no 
longer desired a hearing.

The veteran's motion for advance on the docket (AOD) was 
granted by the undersigned Judge in August 2005.  See 
38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of these 
claims have been addressed.

2.  Prior to October 15, 2003, the veteran's residuals of a 
left knee injury with degenerative arthritis were manifested 
by limitation of extension to 10 degrees, no more than 
moderate instability or subluxation, and by pain and 
tenderness.

3.  From October 15, 2003, the service-connected left knee 
disability does not involve amputation of the right lower 
extremity above the lower or middle third of the thigh.

4.  Right hip avascular necrosis and degenerative changes of 
unspecified etiology are first shown more than one year after 
the veteran's separation from service, and are not shown to 
be related to that service.  

5.  The veteran's right hip disability is not related to any 
service-connected disability.

6.  Left hip degenerative changes of unspecified etiology are 
first shown more than one year after the veteran's separation 
from service, and are not shown to be related to that 
service.  

7.  The veteran's left hip disability is not related to any 
service-connected disability.

8.  Postoperative degenerative disc disease of the lumbar 
spine of unspecified etiology is first shown more than one 
year after the veteran's separation from service, and is not 
shown to be related to that service.  

9.  The veteran's lumbar disability is not related to any 
service-connected disability.


CONCLUSIONS OF LAW

1.  Prior to October 15, 2003, the schedular criteria for a 
rating in excess of 20 percent for residuals of a left knee 
injury with degenerative arthritis are not met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, §§ 
4.7, 4.71a, Diagnostic Codes 5256, 5257 (2004).

2. Prior to October 15, 2003, the criteria for the assignment 
of a separate rating of 10 percent for limitation of 
extension of the left leg are met. 38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2004); VAOPGCPREC 9-04 (2004).

3.  From October 15, 2003, the schedular criteria for a 
rating in excess of 60 percent for residuals of a left knee 
injury with degenerative arthritis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.68, 
4.71a, Diagnostic Codes 5055, 5256, 5260, 5261, 5162, 5163, 
5164 (2004).

4.  Right hip avascular necrosis and degenerative changes was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  Right hip avascular necrosis and degenerative changes are 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.310(a) (2004).

6.  Left hip degenerative changes were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

7.  Left hip degenerative changes are not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.310(a) (2004).

8.  Postoperative degenerative disc disease of the lumbar 
spine was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

9.  Postoperative degenerative disc disease of the lumbar 
spine is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Evaluation - Left Knee 

The veteran has appealed the RO's December 2001 rating 
decision that continued the 20 percent rating assigned for 
his service-connected disability residuals of a left knee 
injury with degenerative joint disease under Diagnostic Code 
5257, effective from July 1961.  

In an October 2004 rating decision, the RO recharacterized 
the veteran's disability as residuals of a left knee injury 
with degenerative arthritis and granted entitlement a 60 
percent rating under Diagnostic Code 5256, effective from 
October 15, 2003.  In addition, the veteran was granted 
entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a) based on loss of use of 
one foot, effective from October 15, 2003.  The appeal for a 
higher rating remains before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993)(where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

The Board acknowledges the veteran's complaints of pain, 
instability, swelling, and tenderness associated with his 
service-connected left knee disability, and the effects of 
pain have been taken into consideration in rating the 
disability, as discussed below.  The veteran, however, has 
not demonstrated that he has the medical expertise that would 
render competent his statements as to the current severity of 
his left knee disability.  His opinion alone cannot meet the 
burden imposed by 38 C.F.R. § 4.71a with respect to the 
current severity of his left knee disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Statements submitted by 
the veteran qualify as competent lay evidence.  Competent lay 
evidence is any evidence not requiring that the proponent 
have specialized education, training, or experience.  Lay 
evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2004).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2004).

Prior to October 15, 2003

As discussed below, pursuant to an October 2004 rating 
decision, the veteran's left knee disability is currently 
rated under the criteria in Diagnostic Code 5256 for 
ankylosis of the knee.  In this case, none of the competent 
medical evidence shows that the veteran suffered from 
symptoms prior to October 15, 2003 that equated to ankylosis 
of the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5256 (2004).  

The veteran's left knee disability was originally rated under 
Diagnostic Code 5257 which rates other impairment of the 
knee, recurrent subluxation or lateral instability, as 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2004).  While evidence of record indicates that the veteran 
walked with a slight limp and used devices for support while 
ambulating, the October 2001 VA examination report noted that 
the veteran's left knee was stable.  In addition, the private 
and VA treatment notes for the period prior to October 15, 
2003 do not show the presence of left knee instability.  
Evidence of record does not support the assignment of an 
increased or additional separate rating for the veteran's 
service-connected left knee disability under Diagnostic Code 
5257, as the findings do not meet or more nearly approximate 
severe recurrent subluxation or lateral instability.  See 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2004); 
VAOPGCPREC 23-97 (1997).

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II (2004).  Limitation of flexion of 
the leg is rated 30 percent at 15 degrees, 20 percent at 30 
degrees, 10 percent at 45 degrees, and noncompensable (zero 
percent) at 60 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2004).  Limitation of extension of the leg is 
rated 50 percent at 45 degrees, 40 percent at 30 degrees, 30 
percent at 20 degrees, 20 percent at 15 degrees, 10 percent 
at 10 degrees, and noncompensable (zero percent) at 5 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  

The October 2001 VA examination report indicates that, on 
testing the range of motion of the left knee, the veteran 
lacked 10 degrees full extension due to pain or stiffness and 
had flexion to 120 degrees.  In this case, there are no range 
of motion findings of record that would warrant a compensable 
rating under Diagnostic Code 5260 for limitation of flexion 
of the leg due to the veteran's service-connected left knee 
disability.  However under Diagnostic Code 5261, the 
veteran's range of motion test results in the October 2001 
report indicate that the veteran is entitled to the 
assignment of a separate 10 percent rating for limitation of 
extension of the leg to 10 degrees.   See VAOPGCPREC 9-04 
(2004) (Separate ratings under Diagnostic Codes 5260 and 5261 
may be assigned for disability of the same joint).

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved in the 
veteran's claim.  However, when the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent can be 
applied for each specific joint group affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 20 
percent rating can be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5003 (2004).  In this case, limitation of motion of the left 
knee joint has been assigned a compensable rating under 
Diagnostic Code 5261, as discussed above.  Consequently, a 
separate, compensable rating cannot also be assigned under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.14.

The Board is not free to ignore the effects of pain.  The 
Board notes that the veteran has continually complained of 
left knee pain, weakness, and tenderness in the medical 
evidence of record.  An evaluation of any musculoskeletal 
disability must include consideration of the veteran's 
ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2004); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The veteran is competent to report pain.  The 
record, however, does not demonstrate objective, satisfactory 
evidence of painful motion attributable to the veteran's left 
knee disability to the extent that would support the 
assignment of an increased rating.  In the October 2001 VA 
examination report, the examiner noted that the veteran could 
briefly stand on tiptoe as well as indicated that the veteran 
did not have additional pain in the knee during physical 
examination maneuvers.  While the veteran's pain must be 
considered in evaluating his service-connected disability, 
the Schedule does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  After 
considering the effects of the pain on movement, weakness, 
incoordination, and fatigability, as described in the records 
of examination and treatment, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for assignment of a higher 
rating under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Disability of the knee and leg is rated using 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 through 5263.  Several of these 
diagnostic codes are simply not applicable to the veteran's 
service-connected left knee disability.  It is neither 
contended nor shown that the veteran's service-connected left 
knee disability involves dislocated semilunar cartilage 
(Diagnostic Code 5258), removal of semilunar cartilage 
(Diagnostic Code 5259), impairment of tibia and fibula 
(Diagnostic Code 5262) or genu recurvatum (Diagnostic Code 
5263).  

The evidence supports the assignment of an additional 
separate rating of 10 percent for limitation of extension of 
the leg.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004); 
see also VAOPGCPREC 9-2004.  Aside from this, however, the 
criteria for an increased rating under Diagnostic Codes 5256 
through 5263 have not been met, for the reasons discussed 
above.  The veteran's reports of knee pain, weakness, and 
tenderness do not meet or more nearly approximate the 
criteria for an increased or any additional separate 
compensable rating under Diagnostic Codes 5256 through 5263.  
See 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a (2004).

From October 15, 2003

In an October 2004 rating decision, the RO recharacterized 
the veteran's disability as residuals of a left knee injury 
with degenerative arthritis and granted a 60 percent rating 
under Diagnostic Code 5256, effective from October 15, 2003.  
Under Diagnostic Code 5256, extremely unfavorable ankylosis 
in flexion at an angle of 45 degrees or more warrants the 
assignment of a 60 percent evaluation.  This rating the 
maximum assignable rating under Diagnostic Code 5256.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2004).  In addition, 
the veteran was granted entitlement to special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) based on loss of use of one foot, also effective 
from October 15, 2003.  

Under the amputation rule, "[t]he combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed."  See 38 C.F.R. § 4.68 (2004).

The current 60 percent rating would apply if there was an 
amputation of the thigh, above the knee, at the middle or 
lower third.  See 38 C.F.R. 4.71a, Diagnostic Code 5162 
(2004).  Amputation of a leg with defective stump and thigh 
amputation recommended or amputation not improvable by 
prosthesis controlled by natural knee action may also be 
assigned a 60 percent evaluation.  See 38 C.F.R. 4.71a, 
Diagnostic Codes 5163, 5164 (2004).

A rating of 80 percent requires an amputation of a lower 
extremity at the upper third of the thigh, with the point of 
amputation at or above a point one-third of the distance from 
the perineum to the knee joint, measured from the perineum.  
See 38 C.F.R. 4.71a, Diagnostic Code 5161 (2004).  A 90 
percent rating requires disarticulation with loss of 
extrinsic pelvic girdle muscles.  See 38 C.F.R. 4.71a, 
Diagnostic Code 5160 (2004).  


Consequently, assuming that the hypothetical elective level 
of the amputation is above the knee joint, a 60 percent 
combined rating would be the maximum assignable under the 
"Amputation Rule" set forth in 38 C.F.R. § 4.68 and 
Diagnostic Codes 5161, 5162-5164, as the veteran's left knee 
disability residuals do not equate to amputation of the upper 
third of the left thigh.  Therefore, as a matter of law, a 
rating in excess of the 60 percent rating for the residuals 
of the veteran's left knee injury with degenerative 
arthritis, effective from October 15, 2003, is not 
assignable.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated as a consequence of the absence of legal merit or 
lack of entitlement under the law).  The "Amputation Rule" 
would also preclude assignment of separate ratings for the 
service-connected left knee disability that would combine to 
more than 60 percent.  Furthermore, as discussed above, 
analysis under DeLuca would not benefit the veteran in this 
case.  See Johnston v. Brown, 10 Vet. App. 80 (1997); DeLuca 
v. Brown, 8 Vet, App. 202 (1995).

In this case, pursuant to the amputation rule, the assigned 
60 percent rating is the maximum rating allowable for the 
veteran's left knee disability.  See 38 C.F.R. § 4.68 (2004).

Extraschedular Rating

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2004).  In this 
case, the Schedule is not inadequate.  The veteran has been 
receiving the maximum rating for a knee disability, plus 
special monthly compensation, from October 2003.  Prior to 
that, higher ratings were available under the Schedule for 
the veteran's service-connected left knee disability.  But, 
as discussed above, the presence of findings meeting the 
schedular criteria for a greater rating have not been shown.  
In addition, it has not been shown that the service-connected 
left knee disability alone has required frequent periods of 
hospitalization or produced marked interference with the 
veteran's employment.  As evidence of record does not show 
that the veteran is currently employed, there is no 
suggestion of marked interference with his employment in this 
case.  For these reasons, the assignment of an extraschedular 
rating for the veteran's left knee disability is not 
warranted.

II.  Entitlement to Service Connection for Right Hip, Left 
Hip, and Lumbar Disabilities

The veteran contends that he currently suffers from back and 
bilateral hip disabilities as secondary to his service-
connected left knee disability.  After a review of the 
evidence, the Board finds that the record does not support 
his contentions, and that his claims of entitlement to 
service connection for back and bilateral hip disabilities on 
a direct and secondary basis must fail.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  Arthritis is 
included in the list of disorders under 38 C.F.R. §§ 3.307 
and 3.309. 

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2004).  The United States Court of 
Appeals for Veterans Claims (Court) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  To establish a claim for secondary 
service connection, a veteran must demonstrate that a current 
disability is the result of a service-connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  See 
Black v. Brown, 10 Vet. App. 279 (1997).  The veteran is 
currently rated as 60 percent for residuals of a left knee 
disability under Diagnostic Code 5256 and as noncompensable 
(zero percent) for left inguinal hernia residuals under 
Diagnostic Code 7338.  In addition, he was granted special 
monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) based on loss of use of one foot, 
effective from October 15, 2003.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2004).  

In considering the veteran's service connection claims, the 
Board acknowledges his complaints in the October 2003 hearing 
transcript that he suffers from back and bilateral hip 
disabilities related to events incurred in service or as 
secondary to his service-connected left knee disability, as 
well as his statements that he has favored his right leg for 
all of his life.  His lay statements alone, however, cannot 
meet the burden imposed by 38 C.F.R. §§ 3.303 and 3.310 with 
respect to the relationship between events incurred during 
service, his service-connected knee disabilities, and his 
current complaints of back and bilateral hip disabilities.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (a)(2) (2004).  

Service medical records do not reflect that the veteran 
suffered from chronic lumbar or hip disabilities while in 
service.  A service medical record dated in April 1944 showed 
that the veteran sustained a moderately severe left knee 
sprain when getting out of an upper bunk.  Records indicate 
that the veteran was hospitalized for 8 days due to the knee 
injury.  The veteran's January 1946 separation examination 
noted a history of left knee injury with weakness but no 
muscle atrophy or limitation of motion.  Further, a January 
1967 VA examination report was void of any complaints or 
diagnoses of lumbar or hip disabilities as well as any 
notation of unsteady gait or limp.    

Evidence of record indicates that the veteran was diagnosed 
with right hip avascular necrosis with degenerative changes, 
left hip degenerative arthritis, and postoperative 
degenerative disc disease of the lumbar spine over 40 years 
after separation from active service in 1946.  VA as well as 
private treatment records dated from 1997 to 2005 showed 
complaints of as well as treatment for right hip, left hip, 
and lumbar disabilities.  A June 2000 private treatment 
record listed diagnoses of right hip osteoarthritis and 
probable left hip osteoarthritis.  The physician detailed 
that the veteran "states he has had problems all of his life 
which he relates to war injuries" and stated that pain was 
aggravated by change in position and weightbearing.  An 
August 2000 MRI report noted that the veteran's lumbar spine 
showed evidence of multiple bulging discs.  Private treatment 
records indicate that the veteran underwent a lumbar 
myelogram in June 2000 as well as a decompressive lumbar 
laminectomy in May 2001.  An August 2001 private aid and 
attendance examination report listed diagnoses of spinal 
stenosis status post decompressive laminectomy and severe 
degenerative changes of the right hip, and noted that a total 
right hip replacement had been recommended.  Evidence of 
record also indicates that the veteran underwent a total 
right hip replacement at a private hospital in March 2002.      

October 2001 VA examination reports list pertinent diagnoses 
of avascular necrosis, degenerative change right hip, 
degenerative joint disease of the left hip, and degenerative 
disease of the lumbar spine with postoperative foraminal 
stenosis.  After reviewing the veteran's claims file, the 
examiner opined that "it is not at all likely that the 
degenerative changes of the type now found in the back and in 
the hips, would be due to the sequelae of the remote left 
knee injury".  The examiner also indicated that he did not 
believe it was at all likely that the veteran's lumbar 
disability was related to cause and effect of the veteran's 
remote left knee injury.  

A January 2002 opinion from a private physician assistant 
(PA-C) stated:

In my professional opinion the patient's 
current low back strain and bilateral hip 
pain is related to his injury to his L 
knee during World War II.  According to 
the patient he suffered multiple 
ligamentous and cartilagenous injuries to 
his L knee in the above injury.  This 
caused him to contantly (sic) favor this 
leg causing incresed (sic) stress on his 
lower spine and right leg.  The patients 
(sic) current low back strain may be a 
direct result of the chronic L knee 
injury, and at the least it has 
aggrevated this condition.

A March 2003 statement from a private physician indicated 
that the veteran described his inservice left knee injury as 
involving "significant enough valgus stress to his left leg 
that his left foot touched the left lateral surface of his 
left hip".  The physician opined, "The patient's continuous 
problems with his right hip, with hip replacement, his back 
surgery as well as left knee pain are related to this 
previous injury."  A November 2003 statement from the same 
private physician indicated that the veteran reported that 
his inservice left knee injury involved dislocation of the 
left knee "and when [he] came to his left lower leg was 
resting parallel to his left thigh."  The physician 
indicated that the veteran's increased manifestations 
proximately due to service connected disability were back 
pain and excessive wear on the right hip because of his 
"torqued way of ambulating and standing" due to pain in the 
left knee.  Further, the physician stated, "In my opinion 
the pathology on patient's right hip and back is a result of 
compensated movement resulting from the injury to his left 
knee which is service-connected."  

A January 2004 VA examination report indicates that the 
veteran was in a wheelchair.  The examiner stated that the 
veteran exhibited "poor memory relative to all of his 
diseases and their time of onset" and noted that "it would 
not be possible to give a more exact diagnosis of the 
complete situation of this veteran without resort to pure 
speculation".  After indicating he had reviewed the 
veteran's claims file, the examiner opined:

It is at least as likely as not that the 
service-connected injury of the left knee 
with degenerative joint disease did not 
cause avascular necrosis of the right hip 
or degenerative joint disease of the left 
hip or postoperative degenerative disc 
disease of the lumbosacral spine.  The 
complete rationale for this decision is 
that arthritis of one joint does not 
cause arthritis of another joint.   

In a June 2004 clarification opinion, the same VA examiner 
detailed that he had given a negative opinion concerning the 
issue of whether the veteran's service-connected left knee 
disability had caused the veteran's hip and lumbar 
disabilities but indicated that he agreed with January 2002 
PA-C statement.  The VA examiner interpreted the PA-C 
statement to mean "that the only relationship of the left 
knee to the rest of the veteran['s] problems, was that he 
felt the other problems all happened when he injured his left 
knee" and "not because of the cause and/or effect".  
Further, it was noted that the veteran's service-connected 
left knee disability "was not involved in the aggravation of 
the other disease anymore than other movement would cause 
severe pathology to hurt".  Finally the examiner stated, 
"The knee was apart of his total disability and the original 
injury was the cause of it all and that is my opinion." 

Seeking to further clarify the VA examiner's opinion and 
obtain more information concerning the veteran's claims, the 
RO obtained yet another clarification opinion from the same 
VA examiner in August 2004.  The VA examiner stated:

This veteran fell from his bunk.  He was 
climbing up the bunk and the ship threw 
him off of the fifth bunk up, landing on 
his knee and as you say his record never 
indicates that he had problems with his 
back.  However, he has a severe back 
condition at the present time and I would 
rather consider that the original injury 
caused his back condition rather than 
suggest that the knee condition itself 
caused his other problems both in his hip 
and his back and that is my opinion.  I 
have nothing other than his word of how 
severe a fall he had that would give me 
an idea that the fall itself being so 
severe with his knee condition that he 
was complaining of his knee condition and 
not his back.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board finds the opinion of the VA examiner in the October 
2001 examination report to be entitled to great probative 
value compared to all of the other private treatment provider 
statements as well as the 2004 VA examiner opinions on the 
determination of whether the veteran's bilateral hip and back 
disabilities are secondary to his service-connected left knee 
disability.  The October 2001 VA examiner's opinion 
established a coherent statement concerning the relationship 
between the veteran's service-connected left knee disability 
and claimed lumbar and hip disabilities predicated on an 
independent review of the veteran's claims file instead of 
the veteran's recitation of the history of his inservice 
injury.  

While the Board acknowledges the PA-C and private physician's 
opinions dated in January 2002, March 2003, and November 
2003, it finds these opinions to hold very little probative 
value.  As an initial matter, these statements did not 
indicate that the providers had reviewed the veteran's 
service medical records.  In Elkins v. Brown, 5 Vet. App. 
474, 478 (1993), the Court rejected medical opinions as 
immaterial where there was no indication that the physician 
had reviewed the claimant's service medical records or other 
relevant documents, which would have enabled him to form an 
opinion on service connection on an independent basis.  It 
appears that these private treatment provider opinions were 
based solely on the veteran's reported history.  Therefore, 
these opinions are of limited probative value.  See LeShore 
v. Brown, 8 Vet. App. 406 (1995) (medical professionals are 
not competent to transform a lay history, unenhanced by 
medical comment, into competent medical evidence based on 
their status as medical professionals).  Further, in the 
January 2002 opinion, the PA-C indicated that the veteran's 
current lumbar disability "may be" directly related to or 
aggravated by his service-connected left knee disability.  
When a physician is unable to provide a definite causal 
connection, the opinion does not constitute probative 
evidence.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  

The Board will now examine the probative value of the VA 
examiner's numerous opinions dated in January, June, and 
August 2004.  The Board acknowledges that the VA examiner 
indicated that he had reviewed the veteran's claims file 
before issuing his initial January 2004 opinion.  The 
examiner specifically noted in the January 2004 report that 
the veteran exhibited "poor memory" concerning his 
disabilities and their onset dates.  In the January 2004 
examination report and subsequent June 2004 clarification 
opinion, the VA examiner indicated that he provided a 
negative opinion concerning any relationship between the 
claimed disabilities and the veteran's service-connected left 
knee disability and further provided an opinion that the 
veteran's service-connected knee disability did not aggravate 
the other diseases.  

In the June 2004 and August 2004 statements, the VA examiner 
seems to opine that the veteran's current hip and lumbar 
disabilities were incurred when he injured his left knee 
during active service in 1944, despite the lack of any 
complaints, treatment, or diagnoses of lumbar or hip 
disabilities during active service.  The VA examiner's August 
2004 statement appears to base the rationale of his opinion 
that the claimed hip and lumbar disabilities were incurred in 
service solely on the veteran's reported history.  As 
discussed above, an opinion based on the veteran's recitation 
of lay history is not considered competent medical evidence, 
especially when the same VA examiner has already indicated in 
a prior opinion that the veteran is a poor historian 
concerning his disabilities.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Moreover, it is notable that the examiner 
considered the veteran to be a poor historian.  The Board 
finds the June 2004 and August 2004 statements by the VA 
examiner concerning service incurrence of the claimed lumbar 
and hip disabilities to be of limited probative value for the 
reasons discussed above.  

In weighing the competent medical evidence of record 
concerning the claimed relationship between the veteran's 
current back and bilateral hip disabilities, his active 
service, and his service-connected knee disability, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claims for entitlement to service connection 
for lumbar and hip disabilities.  The Board finds the January 
2004 and June 2004 statements by the VA examiner as well as 
the October 2001 VA examiner's statements are entitled to 
great probative value and constitute probative medical 
evidence to show that the veteran's claimed hip and lumbar 
disabilities are not the result of his service-connect left 
knee disability.  Additional opinions dated in January 2002, 
March 2003, and November 2003, from private providers, in 
contrast, have little probative value.  Further, the Board 
finds that none of the medical opinions of record provided 
probative evidence to show that the veteran's claimed hip and 
lumbar disabilities were incurred during active service.       

As the Board finds that the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Consequently, the veteran's claims of entitlement 
to service connection for right hip avascular necrosis and 
degenerative changes, left hip degenerative changes, and 
postoperative degenerative disc disease of the lumbar spine, 
all claimed as due to events incurred in service or as 
secondary to service-connected disabilities, are not 
warranted.

III.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to requirement (1), above, the Board 
notes that the RO sent the veteran a VCAA notice letters in 
May 2001 and March 2002.  Both letters informed him of what 
was needed to establish entitlement to service connection and 
what type of evidence to submit for his increased evaluation 
claim.  A March 2003 SOC and an October 2004 SSOC issued by 
the RO informed the veteran of what was needed to establish 
entitlement to secondary service connection and entitlement 
to an increased evaluation for a left knee disability.  With 
regard to requirements (2) and (3), the Board notes that the 
letters also notified him of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would obtain relevant records from any Federal agency (to 
include the military, VA, and the Social Security 
Administration), and that it would also make reasonable 
efforts to help him obtain other evidence (such as records 
from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the May 2001 
letter, the veteran was also informed that VA would assist 
him by providing a medical examination or getting a medical 
opinion if it was necessary to make a decision on his claims.  
Finally, with respect to requirement (4), the Board notes 
that it does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains to" his claims.  As a practical 
matter, however, the veteran has been amply notified of the 
need to provide such evidence, with respect to his claims.  
In addition, the RO issued him a SOC in March 2003 as well as 
in October 2004 that contained the complete text of 38 C.F.R. 
§ 3.159, from which the Court took the fourth element of 
notification.  Given this correspondence, it seems untenable 
that the veteran would have refrained from submitting any 
other relevant evidence he might have had.  Accordingly, the 
Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  


The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letters to the veteran dated in May 2001 and March 
2002.  However, at bottom, what the VCAA seeks to achieve is 
to give the veteran notice of the elements outlined above.  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that May 2001 letter from the RO was sent to 
the appellant prior to the RO's December 2001 rating decision 
that is the basis of the appeal.  The March 2002 letter from 
the RO was sent to the veteran after the December 2001 rating 
decision.  However, as discussed above, the content of the 
notice provided to the veteran in the letters by the RO fully 
complied with the requirements of U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004), Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Further, in this case, after notice 
was provided, the veteran's claims were readjudicated in a 
SSOC issued in October 2004.      


The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the May 2001 and March 2002 
letters, the March 2003 SOC, and the March 2003 and October 
2004 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the March 2003 SOC sent 
by the RO to the veteran included notice that the appellant 
had a full year to respond to a VCAA notice.  Under the 
Veterans Benefits Act of 2003, it is now permissible for VA 
to adjudicate a claim before the expiration of the statutory 
one-year period provided for response after VCAA notice.  
This provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub.L. 
108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the May 2001 and March 2002 letters as well as 
the March 2003 SOC, March 2003 SSOC and October 2004 SSOC 
issued by the RO.  The Board concludes that any defect in the 
notice requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that an April 2005 private physician 
statement concerning travel for a hearing, an April 2005 
veteran statement containing the withdrawal of a hearing 
request, a May 2005 lay statement, and a August 2005 VA Form 
119 Report of Contact were added to the file after the 
October 2004 SSOC was issued.  However, these statements are 
duplicative of those sent previously or pertain solely to the 
withdrawal of a hearing request by the veteran.  
Consequently, while these items were received by the Board 
without a specific waiver of the veteran's right to an 
initial review of these items by the RO, and thus are not 
included in the SSOC, the Board finds that there is no 
prejudice to the veteran by not having remanded the matter 
solely to have these items included in another SSOC.  Rather, 
such a remand likely would have resulted in needless delay of 
adjudication of the claims without any benefit to the 
veteran.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The record contains the veteran's 
service medical records.  VA has also obtained multiple VA 
examination reports as well as private and VA outpatient 
treatment records identified by the veteran.  Private 
inpatient treatment records concerning the veteran's total 
right hip replacement in March 2003 were not contained in the 
folder.  However, the Board notes that private treatment 
records as well as a VA examination report and statements by 
the veteran contain the pertinent information concerning the 
March 2003 surgical procedure - that the veteran had a total 
right hip replacement in March 2003.  The Board evaluated the 
veteran's claims with full consideration of this fact.  In 
addition, the January 2004 VA examination specifically 
addressed the current condition of the veteran's 
postoperative right hip.  In this case, a remand to obtain 
evidence concerning this surgical procedure likely would have 
resulted in needless delay of adjudication of the claims 
without any benefit to the veteran.  

The Board concludes that sufficient evidence to decide the 
claims has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.


The Board finds that VA has satisfied the duty to assist the 
veteran with regard to these claims.  In the circumstances of 
this case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  Therefore, 
the veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  
  
In this instance, further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2004).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2004).


ORDER

Entitlement to an increased evaluation for residuals of a 
left knee injury with degenerative arthritis is denied.

For the time period prior to October 15, 2003, a separate 10 
percent rating for limitation of extension of the left leg is 
granted, subject to the regulations applicable to the payment 
of VA monetary awards.

Entitlement to service connection for right hip avascular 
necrosis and degenerative changes as secondary to left knee 
disability is denied.

Entitlement to service connection for left hip degenerative 
changes as secondary to left knee disability is denied.  

Entitlement to service connection for postoperative 
degenerative disc disease of the lumbar spine as secondary to 
left knee disability is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


